

AGREEMENT AND PLAN OF REORGANIZATION


THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) made and entered
into as of June 29, 2007, is by and among, China Shoe Holdings, Inc., a Nevada
corporation (hereinafter referred to as the “Company”), Wholly Success
Technology Group Limited, a British Virgin Islands corporation (hereinafter
referred to as “WSTG”) and each of the holders of shares of Common Stock of WSTG
listed on Exhibit A to be attached hereto as hereinafter provided (individually,
a “WSTG Stockholder”, and collectively, the “WSTG Stockholders”).


RECITALS


WHEREAS, the WSTG Stockholders own 100% of all of the issued and outstanding
Common Stock of WSTG; and


WHEREAS, the Company desires to acquire all of the issued and outstanding common
stock of WSTG and the WSTG Stockholders desire to exchange all of their shares
of common stock of WSTG for shares of common stock of the Company in a
transaction intended to qualify under Section 368 of the Internal Revenue Code
of 1986, as amended (the “Code”).


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows:



1.
EXCHANGE OF THE SHARES AND CONSIDERATION



1.1 Shares Being Exchanged. Subject to the terms and conditions of this
Agreement, at the closing provided for in Section 2 hereof (the “Closing”), each
of the WSTG Stockholders shall sell, assign, transfer and deliver to the Company
the number of shares of common stock of WSTG set forth opposite each such WSTG
Stockholder’s name on Exhibit A attached hereto (the shares of common stock of
WSTG sold, assigned and transferred to the Company hereunder are hereinafter
referred to as the “WSTG Shares”).


1.2 Consideration. Subject to the terms and conditions of this Agreement and in
consideration of the sale, assignment, transfer and delivery of the WSTG Shares
to the Company, at the Closing the Company shall issue, sell and deliver to each
WSTG Stockholder seventy (70) shares of common stock of the Company for each
share of common stock of WSTG set forth opposite such WSTG Stockholder’s name on
Exhibit A attached hereto (the shares of common stock of the Company issued,
sold and delivered to the WSTG Stockholders hereunder are hereinafter referred
to as the “Company Shares”).
 

--------------------------------------------------------------------------------






1.3 Sale of Shares. Additionally, at the Closing the Company will issue an
additional 15,185,000 million restricted shares to China Venture Partners for
consulting services.


2.
THE CLOSING

 
2.1 Time and Place. The closing of the transactions contemplated by this
Agreement shall be held at the offices of Rowland W. Day II, 3 Imperial
Promenade, Suite 960, Santa Ana, CA 92707, at 10:00 a.m. on or before June 29,
2007, or on such other date and at such other time and place as the parties may
agree upon in writing (the “Closing”).


2.2 Deliveries by the WSTG Stockholders. At the Closing, each WSTG Stockholder
shall deliver to the Company the following: (a) stock certificates representing
the number of WSTG Shares set forth opposite the name of such WSTG Stockholder
on Exhibit A hereto, duly endorsed or accompanied by stock powers duly executed
in blank and otherwise in form acceptable for transfer on the books of WSTG, and
(b) an investment letter in the form attached hereto as Exhibit B executed by
such WSTG Stockholder.


2.3 Deliveries by WSTG. At the Closing, WSTG shall deliver to the Company the
documents referred to in Section 9.1 hereof.


2.4 Deliveries by the Company. At the Closing, in addition to the documents
referred to in Section 9.2 hereof, the Company shall deliver to the WSTG
Stockholders or their Agent (as defined in Section 14 below) a stock certificate
issued in the name of each WSTG Stockholder representing the number of Company
Shares each WSTG Stockholder is entitled to receive in accordance with Section
1.2 above, and shall deliver to WSTG the Company's minute book, corporate seal
and copies of all corporate and financial books and records.



3.
INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE  WSTG STOCKHOLDERS



Each of the WSTG Stockholders, severally but not jointly, represents and
warrants to the Company as follows:


3.1 Title. Such WSTG Stockholder owns the number of WSTG Shares set forth
opposite such Stockholder's name on Exhibit A to be attached hereto prior to
Closing, and shall transfer to the Company at the Closing good and valid title
to said number of WSTG Shares, free and clear of all restrictions on transfer
(other than any restrictions under federal and state securities laws), liens,
claims, options, charges, pledges, security interests, and encumbrances of every
kind, character or description. Such WSTG Stockholder is not a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of any capital stock of WSTG.


3.2 Valid and Binding Agreement. Such WSTG Stockholder has the full and
unrestricted right, power and authority and capacity to execute and deliver this
Agreement and consummate the transactions contemplated herein. This Agreement
has been duly executed and delivered by such WSTG Stockholder and constitutes
the valid and binding obligation of such WSTG Stockholder, enforceable in
accordance with its terms.
 
2

--------------------------------------------------------------------------------




3.3 Noncontravention. The execution and delivery of this Agreement and
consummation of the transactions contemplated hereby do not violate or conflict
with or constitute a default under any contract, commitment, agreement,
understanding, arrangement or restriction of any kind to which such WSTG
Stockholder is a party or by which such WSTG Stockholder or such WSTG
Stockholder’s property is bound, or to the knowledge of such WSTG Stockholder
any existing applicable law, rule, regulation, judgment, or court order. Such
WSTG Stockholder is not and will not be required to give any notice to or obtain
any consent from any Person in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.


3.4 Investment Representations. Such WSTG Stockholder intends to acquire the
Company Shares for investment and not with a view to the public distribution or
resale thereof, and such WSTG Stockholder shall confirm such intention to the
Company by delivering to the Company at the Closing an investment letter in the
form attached as Exhibit B hereto executed by such WSTG Stockholder. Such WSTG
Stockholder agrees that the Company may endorse on any stock certificate for the
Company Shares to be delivered pursuant to this Agreement an appropriate legend
referring to the provisions of the investment letter attached as Exhibit B
hereto, and that the Company may instruct its transfer agent not to transfer any
Company Shares unless advised by the Company that such provisions have been
complied with.



4.
REPRESENTATIONS AND WARRANTIES OF WSTG

 
WSTG represents and warrants to the Company as follows:


4.1 Authority. WSTG has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated herein. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein have been duly authorized and approved by all
necessary corporate action on the part of WSTG. This Agreement has been duly
executed and delivered by WSTG and constitutes the valid and binding obligation
of WSTG, enforceable in accordance with its terms.


4.2 Organization.


(a) WSTG is a corporation duly organized, validly existing and in good standing
under the laws of the British Virgin Islands (“BVI”). WSTG has the corporate
power and authority to carry on its business as presently conducted, possesses
all licenses, franchises, rights and privileges material to the conduct of its
business, and is qualified to do business in all jurisdictions where the failure
to be so qualified would have a material adverse effect on its business or
financial condition.
 
3

--------------------------------------------------------------------------------


 
(b) The copies of the Certificate of Incorporation of WSTG and all amendments
thereto, as certified by the Secretary of State of the BVI, and the Bylaws of
WSTG and all amendments thereto, as certified by the Secretary of WSTG, which
have heretofore been delivered to the Company, are complete and correct copies
of the Articles of Incorporation and Bylaws of WSTG as amended and in effect on
the date hereof.


4.3 Capitalization.

(a) The authorized capital stock of WSTG consists solely of 994,500 shares of
Common Stock, $1.00 par value, of which 994,500 shares are issued and
outstanding as of the date of this Agreement. All of the issued and outstanding
shares of Common Stock of WSTG are duly authorized, validly issued, fully paid
and nonassessable, and are not subject to preemptive rights created by statute,
WSTG’s charter documents or bylaws or any agreement to which WSTG is a party or
by which it is bound. There are no other classes or series of capital stock
outstanding.


(b) Except as set forth on Schedule 4.3(b), there are no options, warrants,
calls, rights, commitments or agreements of any character to which WSTG is a
party or by which it is bound obligating WSTG to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock of
WSTG or obligating WSTG to grant, extend or enter into such option, warrant,
call, right, commitment or agreement.


4.4 Equity Investments. WSTG owns 100% of the equity of Shanghai Kanghong
Yunheng Enterprise Development Company Ltd. (“Shanghai”). Shanghai manufactures,
distributes and sells women’s shoes. All other equity investments are set forth
on Schedule 4.4.


4.5 Financial Statements. WSTG has delivered to the Company copies of its
audited balance sheet as of ______________ and the related audited statements of
operations, stockholder’s equity and cash flows for the period then ended
together with appropriate notes to such financial statements (the “WSTG
Financial Statements”), a copy of which is attached hereto as Schedule 4.5. The
WSTG Financial Statements have been prepared in accordance with generally
accepted accounting principals consistently applied, and present fairly the
financial condition and results of operations of WSTG at the dates and for the
periods covered by the WSTG Financial Statements and will be presented in a form
suitable for inclusion in the Company’s 8-K.


4.6 Litigation. Except as set forth on Schedule 4.6 attached hereto, there is no
claim, action suit or proceeding, at law or in equity, pending or threatened
against WSTG affecting any of its assets or properties, (nor, to the knowledge
of WSTG is there any basis therefor) that might result, either in any case or in
the aggregate, in any material adverse change in the business, operations,
affairs, financial condition or prospects of WSTG or any of its properties or
assets, nor is there any judgment, decree, injunction, rule or order of any
court, governmental department, commission, agency, instrumentality or
arbitrator outstanding against WSTG having, or which insofar as can be
reasonably foreseen, in the future may have, any such effect. Except as set
forth on Schedule 4.6 attached hereto, there is no claim, action, suit or
proceeding by WSTG currently pending or which WSTG intends to initiate.
 
4

--------------------------------------------------------------------------------




4.7 Intellectual Property. WSTG owns or has the right to use pursuant to
license, sublicense, agreement or permission all patents, patent applications,
trademarks, service marks, trade names, copyrights, computer software (including
data and related documentation), trade secrets, Internet Websites, domain names
and other proprietary rights and processes necessary for its business as now
conducted and as proposed to be conducted. To the best of WSTG’s knowledge, the
business as conducted and as proposed to be conducted by WSTG does not and will
not cause WSTG to infringe or violate any of the patents, trademarks, service
marks, trade names, copyrights, computer software, licenses, trade secrets,
domain names or other proprietary rights of any other Person. WSTG is not aware
that any of its employees is obligated under any contract (including any
license, covenant, or commitment of any nature), or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of such employee’s best efforts to promote the interests of WSTG or
would conflict with the business of WSTG as conducted and as proposed to be
conducted.


4.8 No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with, or result in a breach of any term or provision of, or constitute
a default under or result in a violation of, the Certificate of Incorporation or
Bylaws of WSTG, any agreement, contract, lease, license or instrument to which
WSTG is a party or by which it or any of its properties or assets are bound, or
any judgment, decree, order, or writ by which WSTG is bound or to which it or
any of its properties or assets are subject.


4.9 Consent. No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality is required by or with respect
to WSTG in connection with the execution and delivery of this Agreement or the
consummation by WSTG of the transactions contemplated herein.



5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY



The Company represents and warrants to WSTG and the WSTG Stockholders as
follows:


5.1 Authority. The Company has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
herein. The execution and delivery of this Agreement, the consummation of the
transactions contemplated herein, and the issuance of the Company Shares in
accordance with the terms hereof, have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms.


5

--------------------------------------------------------------------------------



5.2 Organization.


5.2(a) The Company is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada; has the corporate power and
authority to carry on its business as presently conducted; and is qualified to
do business as a foreign corporation and is in good standing under the laws of
each state in which either the ownership or use of the properties owned or used
by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the business or financial condition of the Company.


5.2(b) The copies of the Amended and Restated Articles of Incorporation, and all
amendments thereto, of the Company, as certified by the Secretary of State of
Nevada, and the bylaws of the Company and all amendments thereto, as certified
by the Secretary of the Company, which have heretofore been delivered to WSTG
for examination, are complete and correct copies of the Articles of
Incorporation and bylaws of the Company as amended and in effect on the date
hereof. All minutes of meetings and actions in writing without a meeting of the
Board of Directors and stockholders of the Company are contained in the minute
book of the Company heretofore delivered to WSTG for examination, and no minutes
or actions in writing without a meeting have been included in such minute book
since such delivery to WSTG that have not also been delivered to WSTG. The
minute book of the Company contains complete and accurate records of all
meetings and other corporate actions of its Board of Directors and stockholders.


5.3 Capitalization.


5.3(a) The authorized capital stock of the Company consists of 300,000,000
shares of Common Stock, $.001 par value, of which 46,550,000 shares are issued
and outstanding and 10,000,000 shares of Preferred Stock, $0.001 par value, of
which there are no shares issued and outstanding. All of the issued and
outstanding shares of Common Stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, are not subject to preemptive rights
created by statute, the Company’s charter documents or bylaws or any agreement
to which the Company is a party or by which it is bound, and were offered and
sold in compliance with applicable state and Federal securities laws.


5.3(b) There are no outstanding options, warrants, subscriptions, calls, rights,
demands, commitments, convertible securities or other agreements or arrangements
of any character or nature whatsoever to which the Company is a party or by
which it is bound obligating the Company to issue, deliver or sell, or cause to
be issued, sold or delivered, additional shares of capital stock of the Company
or obligating the Company to grant, extend or enter into any such option,
warrant, subscription, call, right, demand, commitment, convertible security or
other agreement.
 
6

--------------------------------------------------------------------------------




5.4 Equity Investments. The Company does not own any capital stock or have any
interest in any corporation, partnership, or other form of business entity.


5.5 Financial Statements. The Company has delivered to WSTG copies of its
audited balance sheet for the fiscal year ended December 31, 2006 (the “Balance
Sheet”) and the related audited statements of operations, changes in
stockholders’ equity and cash flows for the year ended December 31, 2006
together with appropriate notes to such financial statements, a copy of which is
included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended
December 31, 2006 filed by the Company with the Securities and Exchange
Commission (“SEC”), and copies of its unaudited balance sheet as of March 31,
2007 and the related unaudited statements of operations, changes in
stockholders’ equity and cash flows for the three month period ended March 31,
2007 (the “Company Financial Statements”), a copy of which is included in the
Company’s Quarterly Report on Form 10-QSB for the three month period ended March
31, 2007 filed by the Company with the SEC. The Company Financial Statements
have been prepared in accordance with generally accepted accounting principles
consistently applied, and present fairly the financial condition and results of
operations of the Company at the dates and for the periods covered by the
Company Financial Statements.


5.6 Absence of Liabilities. As of the date hereof and as of the date of Closing,
the Company does not have and will not have any debts, liabilities, or
obligations of any nature, except for stock transfer fees in connection with
this Transaction.


5.7 Tax Returns. Within the times and in the manner prescribed by law, the
Company has filed all federal, state, and local tax returns required by law and
has paid in full all taxes, including, without limitation, all net income, gross
receipts, sales, use, withholding, payroll, employment, social security,
unemployment, excise and property taxes, plus applicable penalties and interest
thereon (all such items are collectively referred to as “Taxes”) due to, or
claimed to be due by, any governmental authority. The Balance Sheet fully
accrues all current and deferred Taxes. The Company has not been delinquent in
the payment of any Taxes and has no tax deficiency or claim outstanding,
proposed or assessed against it, and there is no basis for any such deficiency
or claim. As of the date of Closing, the Company will not have any liability for
Taxes except as set forth on Schedule 5.6.


5.8 Litigation. There is no claim, action, suit, proceeding or investigation, at
law or in equity, pending or threatened against the Company affecting any of its
properties or assets or, to the knowledge of the Company, against any officer or
director of the Company that might result, either in any case or in the
aggregate, in any material adverse change in the business, operations, affairs
or condition of the Company or any of its properties or assets, or that might
call into question the validity of this Agreement, or any action taken or to be
taken pursuant hereto, nor is there any judgment, decree, injunction, rule or
order of any court, governmental department, commission, agency, instrumentality
or arbitrator outstanding against the Company having, or which, insofar as can
be reasonably foreseen, in the future may have, any such effect.
 
7

--------------------------------------------------------------------------------




5.9 Compliance with Applicable Law. The Company has complied with all applicable
laws, regulations, orders and other requirements of all governmental entities
having jurisdiction over it and its assets, properties and operations, except in
any case where the failure to comply would not have a material adverse effect on
the business, assets or financial condition of the Company. The Company has not
received any notice of any material violation of any such law, regulation, order
or other legal requirement, and is not in material default with respect to any
order, writ, judgment, award, injunction or decree of any governmental entity,
applicable to the Company or any of its assets, properties or operations.


5.10 Contracts and Agreements. The Company is not a party to or bound by nor are
any of its properties and assets subject to any contract, instrument, lease,
license, agreement, guaranty, commitment or undertaking.


5.11 Employees; Employee Plans. The Company is not a party to or bound by any
employment, consulting, or retainer agreement, or any profit-sharing, deferred
compensation, bonus, savings, stock option, stock purchase, or incentive plan or
agreement.


5.12 No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with or result in a breach of any term or provision of, constitute a
default under or result in a violation of, the Articles of Incorporation or
bylaws of the Company, as amended, any agreement, contract, instrument, lease,
license, agreement or undertaking to which the Company is a party or by which it
or any of its assets are bound, or any judgment, decree, order or writ by which
the Company is bound or to which it or any of its assets or properties are
subject.


5.13 Consent. The Company is not required to submit any notice, report,
statement, or other filing with and no consent, approval, order or authorization
by any Person is required to be obtained by the Company in connection with the
execution and delivery of this Agreement and the sale and issuance of the
Company Shares pursuant hereto, other than (a) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state securities law and (b) such other consents, approvals, orders,
authorizations, registrations, declarations and filings which if not obtained or
made would not have a material adverse effect on the Company.


5.14 Stockholder List. A complete and accurate list of the stockholders of
record of the Company as of a date not more than two (2) days prior to the date
of Closing, which stockholder list accurately reflects the number of outstanding
shares of the Company’s stock and the number of such shares which bear a
restrictive legend or are subject to stop transfer orders or other restrictions
on transfer, has been delivered to WSTG.
 
8

--------------------------------------------------------------------------------




5.15 Registration Rights. No Person has demand or other rights to cause the
Company to file any registration statement under the Securities Act of 1933
relating to any securities of the Company or any right to participate in any
such registration statement.


5.16 Compliance with Securities Laws.


5.16(a) All reports required to be filed by the Company with the Securities and
Exchange Commission (collectively, the “Reports”) have been properly filed and
comply in all material respects with the requirements of the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder with respect to
such Reports. None of the filed Reports contain any untrue statement of a
material fact, or fail to state any material fact required to be stated therein
or necessary to make the statements made therein not misleading.


5.16(b) No formal or informal investigation or examination by the Securities and
Exchange Commission or by the securities administrator of any state is pending
or threatened against the Company.


5.16(c) The Company has not been convicted of any felony or misdemeanor in
connection with the purchase and sale of any security or involving the making of
any false filing with the Securities and Exchange Commission.


5.16(d) The Company is not subject to any order, judgment or decree of any court
of competent jurisdiction, temporarily or preliminarily restraining or
enjoining, or subject to any order, judgment or decree of any court of competent
jurisdiction, permanently restraining or enjoining, the Company from engaging in
or continuing any conduct or practice in connection with the purchase or sale of
any security or involving the making of any false filing with the Securities and
Exchange Commission.


5.16(e) The Company does not have a class of securities registered under and is
not subject to Section 12(g) of the Securities Exchange Act of 1934.

5.17 Investment Company. The Company is not required to be registered as an
investment company under the Investment Company Act of 1940, as amended, and
neither the Company nor its officers or directors are required to be registered
as investment advisors under the Investment Advisor Act of 1940, as amended.
 
9

--------------------------------------------------------------------------------





6.
COVENANTS RELATING TO CONDUCT OF BUSINESS OF WSTG



During the period from the date of this Agreement and continuing until the
Closing, WSTG agrees (except to the extent that the Company shall otherwise
consent in writing) that:


6.1 Ordinary Course. WSTG shall carry on its business in the usual and ordinary
course, in substantially the same manner as heretofore conducted.



7.
COVENANTS RELATING TO CONDUCT OF BUSINESS OF THE COMPANY



During the period from the date of this Agreement and continuing until the
Closing, the Company agrees (except as expressly contemplated by this Agreement
or to the extent that WSTG shall otherwise consent in writing) that:


7.1 Ordinary Course. The Company shall not conduct any business or engage in any
activities other than activities related to the closing of the transactions
contemplated by this Agreement.


7.2 Dividends; Changes in Stock. Except for the forward stock split as contained
in the form 10b-17 notice that was filed with NASDAQ on June 11, 2007, the
Company shall not and shall not propose to (i) declare or pay any dividends on
or make other distributions in respect of any of its capital stock, (ii) split,
combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of capital stock of the Company, or (iii) repurchase or otherwise
acquire any shares of its capital stock or rights to acquire any shares of its
capital stock.


7.3 Issuance of Securities. Except for the forward stock split described in 7.2
above, the Company shall not issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, any shares of its capital stock of any class or
securities convertible into, or rights, warrants or options to acquire, any such
shares or other convertible securities.


7.4 Governing Documents. Except for the forward stock split and change of its
corporate name, the Company shall not amend its Articles of Incorporation or
Bylaws.


7.5 No Contracts or Undertakings. The Company shall not become a party to or
become bound by or agree to become a party to or become bound by any contract,
instrument, lease, license, agreement, commitment or undertaking.


7.6 No Obligations or Liabilities. The Company shall not incur or agree to incur
any amount of long or short-term debt for money borrowed, or indemnify or agree
to indemnify others, or incur or agree to incur any debts, obligations or
liabilities whatsoever.



10

--------------------------------------------------------------------------------




8.
ADDITIONAL AGREEMENTS



8.1 Access to Information.


(a) WSTG shall afford to the Company and shall cause its independent accountants
to afford to the Company, and its accountants, counsel and other
representatives, reasonable access during normal business hours during the
period prior to the Closing to all information concerning WSTG, as the Company
may reasonably request, provided that WSTG shall not be required to disclose any
information which it is legally required to keep confidential. The Company will
not use such information for purposes other than this Agreement and will
otherwise hold such information in confidence (and the Company will cause its
consultants and advisors also to hold such information in confidence) until such
time as such information otherwise becomes publicly available, and in the event
of termination of this Agreement for any reason the Company shall promptly
return, or cause to be returned, to the disclosing party all documents obtained
from WSTG, and any copies made of such documents, extracts and copies thereof.


(b) The Company shall afford to WSTG and the WSTG Stockholders and shall cause
its independent accountants to afford to WSTG and the WSTG Stockholders, and
their accountants, counsel and other representatives, reasonable access during
normal business hours during the period prior to the Closing to all of the
Company's properties, books, contracts, commitments and records and to the audit
work papers and other records of the Company's independent accountants. During
such period, the Company shall use reasonable efforts to furnish promptly to
WSTG and the WSTG Stockholders such information concerning the Company as WSTG
and WSTG Stockholders may reasonably request, provided that the Company shall
not be required to disclose any information which it is legally required to keep
confidential. WSTG and the WSTG Stockholders will not use such information for
purposes other than this Agreement and will otherwise hold such information in
confidence (and WSTG and the WSTG Stockholders will cause their respective
consultants and advisors also to hold such information in confidence) until such
time as such information otherwise becomes publicly available, and in the event
of termination of this Agreement for any reason WSTG and the WSTG Stockholders
shall promptly return, or cause to be returned, to the disclosing party all
documents obtained from the Company, and any copies made of such documents,
extracts and copies thereof.


8.2 Communications. Between the date hereof and the Closing Date, neither WSTG
nor the Company will, without the prior written approval of the other party,
furnish any communication to the public if the subject matter thereof relates to
the other party or to the transactions contemplated by this Agreement, except as
may be necessary, in the opinion of their respective counsel, to comply with the
requirements of any law, governmental order or regulation.


8.3 Securities Laws. The Company shall take such actions as may be necessary to
comply with the federal securities laws and the securities laws of all states
which are applicable in connection with the issuance of the Company Shares to
the WSTG Stockholders pursuant to this Agreement.


8.4 Reverse Split. The Company will not, until a date that shall be no less than
nine (9) months from the Closing Date, effectuate a reverse split of its shares
of Common Stock.
 
11

--------------------------------------------------------------------------------




8.5 No Shop. From the date of this Agreement until the earlier of (i) the
Closing Date, or (ii) the termination of this Agreement; neither Company nor
WSTG shall cause their respective shareholders, officers, directors, employees
and other agents to directly or indirectly, take any action to solicit, initiate
or encourage any offer or proposal or indication of interest in a merger,
consolidation or other business combination involving any equity interest in, or
a substantial portion of the assets of itself, other than in connection with the
transactions contemplated by this Agreement. Each of the parties hereto shall
immediately advise the other party of the terms of any offer, proposal or
indication of interest that it receives or otherwise becomes aware of.


8.6 Public Announcements. The Company and WSTG shall consult with each other
before issuing any press release or making any public statement with respect to
this Agreement or the transactions contemplated hereby and will not issue any
such press release or make any such public statement prior to such consultation
and without the written consent of the other party.


8.7 Notices of Certain Events. In addition to any other notice required to be
given by the terms of this Agreement, each of the parties shall promptly notify
the other party hereto of:


(a) any notice or other communication from any person or entity alleging that
the consent of such person or entity is or may be required in connection with
any of the transactions contemplated by this Agreement;


(b) any notice or other communication from any governmental or regulatory agency
or authority in connection with the transactions contemplated by this Agreement;
and


(c) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant to Sections 3,4 and 5 (as the case
may be) or that relate to the consummation of the transactions contemplated by
this Agreement


8.8 No registration of shares issued by the Company. WSTG agrees that the shares
issued to the stockholders listed on Exhibit B and the WSTG Stockholders agree
that no common and preferred shares shall be registered until 12 months from the
Closing has elapsed and the Company shall not issue any shares registered on
Form S-8 until 9 months from the Closing has elapsed.


12

--------------------------------------------------------------------------------


 

9.
CONDITIONS PRECEDENT



9.1 Conditions to Obligations of the Company. The obligations of the Company to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or before the date of Closing of the following conditions,
unless waived by the Company:


(a) Minimum Number of WSTG Shares. All of the WSTG Stockholders shall have
executed and delivered a copy of this Agreement and shall have delivered to the
Company the stock certificates and investment letters referred to in Section 2.2
above.


(b) Representations and Warranties of the WSTG Stockholders. The representations
and warranties of the WSTG Stockholders set forth in Article 3 of this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and on the date of the Closing.
(c) Representations and Warranties of WSTG. The representations and warranties
of WSTG set forth in Article 4 of this Agreement shall be true and correct in
all material respects as of the date of this Agreement and on the date of
Closing, and the Company shall have received a certificate or certificates to
such effect signed by the chief executive officer of WSTG.


(d) List of WSTG Stockholders. WSTG shall have delivered to the Company for
attachment as Exhibit A to this Agreement a true and correct copy of a list of
the WSTG Stockholders who are parties to this Agreement and the number of WSTG
Shares owned by each such Stockholder, and the total number of WSTG Shares set
forth opposite the names of all of the Stockholders listed on Exhibit A shall
constitute 100% of the issued and outstanding common stock of WSTG.


(e) 8-K. Counsel for WSTG shall have completed the form 8-K for filing with the
SEC. Said form shall comply with the rules and regulations for the disclosure of
this Transaction.


(f) Additional Closing Documents. The Company shall have received the following
documents and instruments:


(1) Certified resolutions of the WSTG Board of Directors authorizing the
execution and delivery of this Agreement and the performance by WSTG of its
obligations hereunder; and


(2) Such other documents and instruments as are required to be delivered
pursuant to the provisions of this Agreement or otherwise reasonably requested
by the Company.


9.2 Conditions to Obligations of WSTG and the WSTG Stockholders. The obligations
of WSTG and the WSTG Stockholders to consummate the transactions contemplated by
this Agreement are subject to the satisfaction on or before the date of Closing
of the following conditions unless waived by WSTG and the WSTG Stockholders:
 
13

--------------------------------------------------------------------------------




(a) Representations and Warranties of the Company. The representations and
warranties of the Company set forth in Article 5 of this Agreement shall be true
and correct in all material respects as of the date of this Agreement and on the
date of Closing, and WSTG and the WSTG Stockholders shall have received a
certificate signed by the chief executive officer of the Company to such effect.


(b) Resignations. The Company shall have received and accepted the written
resignations of the Company's officers and directors as determined by WSTG and
the Company as of the date of Closing, and shall have delivered such
resignations to WSTG.


(c) Election of Directors and Officers. The Board of Directors of the Company
shall have elected persons designated by WSTG to serve as directors and officers
of the Company effective as of the date of Closing:


(d) Change of Name. If requested by WSTG, the Company’s Board of Directors and
stockholders shall have duly authorized and approved in accordance with Nevada
General Corporation law an amendment to the Company’s Articles of Incorporation
to change the name as determined by WSTG, and WSTG shall have received a duly
executed Certificate of Amendment to the Articles of Incorporation to such
effect.


(g) Additional Closing Documents. WSTG shall have received the following
documents and instruments:


(1) Certified resolutions of the Company's Board of Directors (a) authorizing
the execution and delivery of this Agreement and the performance by the Company
of its obligations hereunder, (b) electing the persons designated by WSTG as
officers and directors of the Company effective as of the date of Closing, and
(c) authorizing an amendment to the Company’s Articles of Incorporation to
change the Company’s name in accordance with Section 9.2(d) above;


(2) Resolutions of the Company’s stockholders approving an amendment to the
Company’s Articles of Incorporation to change the name of the Company in
accordance with Section 9.2(d) above;


(3) A certificate of good standing of the Company from the Secretary of State of
Nevada dated as of the most recent practicable date;


(4) A list of the Company's stockholders as of a date within two days of Closing
certified by the Company's stock transfer agent; and


(5) Such other documents and instruments as are required to be delivered
pursuant to the provisions of this Agreement or otherwise reasonably requested
by WSTG


(h) Minimum Number of WSTG Shares. WSTG Stockholders holding 100% of the issued
and outstanding common stock of WSTG shall have executed and delivered a copy of
this Agreement and shall have delivered to the Company the stock certificates
and investment letters referred to in Section 2.2 above.
 
14

--------------------------------------------------------------------------------




(i) Cancellation of Shares. Company stockholders holding 31,350,000 shares shall
be cancelled prior to the Closing. After the cancellation the Company will have
15,200,000 shares outstanding prior to the exchange of shares.



10.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES



The representations and warranties contained herein shall survive the Closing,
but shall expire on the first anniversary date following the date of Closing,
unless a specific claim in writing with respect to these matters shall have been
made, or any action at law or in equity shall have been commenced or filed
before such anniversary date. Any investigations made by or on behalf of any of
the parties prior to the date of Closing shall not affect any of the parties’
obligations hereunder. Completion of the transactions contemplated herein shall
not be deemed or construed to be a waiver of any right or remedy of any of the
parties.



11.
INDEMNIFICATION



11.1 WSTG shall indemnify, defend and hold harmless the Company and each of its
officers, directors, agents, attorneys, employees, consultants, and their
respective heirs, legal representatives, successors and assigns (the “Company
Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including attorney’s fees), liabilities or judgments or amounts that are paid
in settlement of or in connection with any threatened or actual claim, action,
suit, proceeding or investigation based in whole or in part on or arising in
whole or in part out of (i) any breach of this Agreement by WSTG, including but
not limited to failure of any representation or warranty to be true and correct
at or before the Closing, or (ii) any act, omission or conduct of the WSTG prior
to the Closing, whether asserted or claimed prior to, or at or after, the
Closing, or (iii) relating to the consummation of the transactions contemplated
herein, and any action taken in connection therewith (“Company Indemnified
Liabilities”). Any Company Indemnified Party wishing to claim indemnification
under this Section 11.1, upon learning of any such claim, action, suit,
proceeding or investigation, shall notify WSTG, but the failure to so notify
shall not relieve a party from any liability that it may have under this Section
11.1, except to the extent such failure materially prejudices such party.


11.2 The Company shall indemnify, defend and hold harmless WSTG and each of its
officers, directors, agents, attorneys, employees, consultants, and their
respective heirs, legal representatives, successors and assigns (the “WSTG
Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including attorney’s fees), liabilities or judgments or amounts that are paid
in settlement of or in connection with any threatened or actual claim, action,
suit, proceeding or investigation based in whole or in part on or arising in
whole or in part out of (i) any breach of this Agreement by the Company,
including but not limited to failure of any representation or warranty to be
true and correct at or before the Closing, or (ii) any act, omission or conduct
of the Company prior to the Closing, whether asserted or claimed prior to, or at
or after, the Closing, or (iii) relating to the consummation of the transactions
contemplated herein, and any action taken in connection therewith (“WSTG
Indemnified Liabilities”). Any WSTG Indemnified Party wishing to claim
indemnification under this Section 11.2, upon learning of any such claim,
action, suit, proceeding or investigation, shall notify the Company, but the
failure so to notify shall not relieve a party from any liability that it may
have under this Section 11.2, except to the extent such failure materially
prejudices such party.
 
15

--------------------------------------------------------------------------------




11.3 All rights to indemnification under this Section 11 shall survive the
consummation of the Transaction and the termination of this Agreement. The
provisions of this Section 11 are intended to be for the benefit of, and shall
be enforceable by, each Indemnified Party, and his, her and its heirs and
representatives. No party shall enter into any settlement regarding the
foregoing without prior approval of the Indemnified Party.



12.
TERMINATION



12.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:


(a) by mutual written consent of the Company, WSTG and the WSTG Stockholders;


(b) by the Company if there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement by WSTG or the WSTG
Stockholders; or


(c) by WSTG and the WSTG Stockholders if there has been a material breach of any
representation, warranty, covenant or agreement contained in this Agreement by
the Company.


12.2 Effect of Termination. Termination of this Agreement in accordance with
Section 12.1 may be effected by written notice from either the Company or WSTG,
as appropriate, specifying the reasons for termination and shall not subject the
terminating party to any liability for any valid termination.



13.
MISCELLANEOUS



13.1 Tax Treatment. The transaction contemplated herein is intended to qualify
as a so-called “tax-free” reorganization under the provisions of Section 368 of
the Internal Revenue Code of 1986, as amended. The Company, WSTG and the WSTG
Stockholders acknowledge, however, that no party hereto has made any
representation or warranty to the other with respect to the treatment of such
transaction or the effect thereof under applicable tax laws, regulations, or
interpretations; and that no attorney's opinion or private revenue ruling has
been obtained with respect to the effects thereof under the Internal Revenue
Code of 1986, as amended.


13.2 Further Assurances. From time to time, at the other party's request and
without further consideration, each of the parties will execute and deliver to
the others such documents and take such action as the other party may reasonably
request in order to consummate more effectively the transactions contemplated
hereby.


13.3 Payment of Fees and Expenses. If any legal action or any arbitration or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default, or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing party or
parties shall be entitled to recover reasonable attorneys' fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.
 
16

--------------------------------------------------------------------------------




13.4 Parties in Interest. Except as otherwise expressly provided herein, all the
terms and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective heirs, beneficiaries,
personal and legal representatives, successors and assigns of the parties
hereto.


13.5 Entire Agreement; Amendments. This Agreement, including the Schedules,
Exhibits and other documents and writings referred to herein or delivered
pursuant hereto, which form a part hereof, contains the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein or therein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Agreement may be amended only by a written instrument duly executed
by the parties or their respective successors or assigns.


13.6 Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


13.7 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.


13.8 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.


13.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.


13.10 Person. For purposes of this Agreement, the term “Person” shall mean any
individual, corporation, partnership, joint venture or other business enterprise
or entity and any governmental agency, federal, state or local.


13.11 Notices. Any and all notices, demands or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if given by personal delivery, telex,
facsimile, telegram or if deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested. If such notice, demand or
other communication is given by personal delivery, telex, facsimile or telegram,
service shall be conclusively deemed made at the time of receipt. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:
 
17

--------------------------------------------------------------------------------





 
If to WSTG:
At the address set forth below its name on the
   
signature page of this Agreement.
       
If to the WSTG Stockholders:
At the addresses set forth below their names on Exhibit
   
A attached hereto.
       
Copy to:
Frank Hariton, Esq.
   
1065 Dobbs Ferry Road
   
White Plains, NY 10607
       
If to the Company:
At the address set forth below its name on the
   
signature page of this Agreement.
       
Copy to:
Rowland W. Day II, Esq.
   
3 Imperial Promenade, Suite 960
   
Santa Ana, CA 92707

 
13.12 Payment of Expenses.


The Company and WSTG shall each bear their own fees and expenses (including
legal fees) incurred incident to the preparation and carrying out of the
transactions contemplated herein.



14.
APPOINTMENT OF AGENT



The WSTG Stockholders hereby irrevocably constitute and appoint Frank J. Hariton
as their true and lawful attorney (the “Agent”) with full right and power in
their names and stead to take any and all action by and on behalf of them
necessary or desirable to consummate the transactions contemplated by this
Agreement, including without limitation, the right and power to receive
certificates representing the Company Shares on behalf of each of the WSTG
Stockholders, to deliver to the Company the certificates representing the WSTG
Shares, to waive performance of any of the obligations of the Company or waive
satisfaction of any of the conditions to Closing specified in Section 9.2
hereof, to deliver investment letters of the WSTG Stockholders referred to in
Section 2.2(a) hereof, and to amend or terminate this Agreement as herein
provided. Any such action taken by the Agent on behalf of a WSTG Stockholder
shall be binding upon such WSTG Stockholder. The Company shall not have any
responsibility to the WSTG Stockholders or any of them for the distribution by
the Agent of the certificates representing the Company Shares to be delivered to
the WSTG Stockholders, nor shall the Company be liable in any manner whatsoever
to the WSTG Stockholders or any of them by or on account of any act or omission
of the Agent.


(Signature Page to Follow)

18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

       
China Shoe Holdings, Inc.,
a Nevada corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: David Rector   Its: President   Address: 1640 Terrance Way  
  Walnut Creek, CA 94597

       
Wholly Success Technology Group Limited
a British Virgin Islands corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

 
 
Its: President
Address:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




19

--------------------------------------------------------------------------------



WSTG STOCKHOLDERS
SIGNATURE PAGE



     
Gu Xian Zhong
 
Gu Chang Hong
           
Zhou Shi Qin
 
Gu Xian Zhong
           
Zhou Shi Qin
 
Gu Chang Hong
           
Gu Xianzhong
 
Gu Changhong
           
Shen Lei
 
Zhong Longsheng
           
Gu Wenqing
 
Gu Qun
           
Chen Yijiang
 
Li Ngai
           
Chan Woon Foon
 
Lo Kon Ki
           
Christine Ho Man Kwan
 
Fong Heung Sang
           
Cheung Ming
 
Cheng Patricia Hoi Yun
           
Chan Kam Fai
 
Jason Kong Chun Hin
           
Ho Hin Chung
 
Zhu Liqin
           
Zhou Shiying
 
Fei Fuzhen
         
Cranberry Heights Group Limited
 
 
Tang Yingxiang
 
By:

--------------------------------------------------------------------------------

 
   
Title:
 

--------------------------------------------------------------------------------

           


20

--------------------------------------------------------------------------------



 
EXHIBIT A



 NAMES AND ADDRESSES OF WSTG STOCKHOLDERS
 
 NUMBER OF WSTG SHARES OWNED
 
  NUMBER OF COMPANY SHARES TO BE RECEIVED
 
Gu Xian Zhong
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
24,500
   
10,500,000
 
 
Gu Chang Hong
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
15,500
   
3,395,000
 
 
Shen Lei
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
74,400
   
5,208,000
 
 
Zhong Longsheng
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
71,400
   
4,998,000
 
 
Gu Wenqing
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
17,100
   
1,197,000
 
 
Gu Qun
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
17,600
   
1,232,000
 
 
Chen Yijiang
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
33,800
   
2,366,000
 
 
Li Ngai
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
57,100
   
3,997,000
 
 
Chan Woon Foon
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
42,900
   
3,003,000
 
 
Lo Kon Ki
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
28,600
   
2,002,000
 

 

--------------------------------------------------------------------------------


 
 EXHIBIT A
 
 
 
Christine Ho Man Kwan
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
14,300
   
1,001,000
 
 
Fong Heung Sang
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
14,300
   
1,001,000
 
 
Cheung Ming
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
14,300
   
1,001,000
 
 
Cheung Patricia Hoi Yun
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
14,300
   
1,001,000
 
 
Chan Kam Fai
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
11,400
   
798,000
 
 
Jason Kong Chun Hin
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
7,100
   
497,000
 
 
Ho Hin Chung
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
7,100
   
497,000
 
 
Zhu Liqin
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
2,900
   
203,000
 
 
Zhou Shiying
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
57,000
   
3,990,000
 
 
Fei Fuzhen
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
61,600
   
4,312,000
 
 
Tang Yingxiang
488 Wai Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
40,000
   
2,800,000
 
 
Cranberry Heights Group Limited
488 Wia Qingsong Road
Waigang Town, Jaiding District
Shanghai, PRC
   
208,800
   
14,616,000
 

--------------------------------------------------------------------------------




EXHIBIT B




 
Name and address of individual or entity to receive newly issued restricted
shares at the Closing
 
Number of shares to be issued
       
1.
China Venture Partners, Inc.
RR3 Box 3087
East Stroudsburg, PA 18301
 
15,185,000






--------------------------------------------------------------------------------

